Citation Nr: 0025007	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty with the Marines from 
November 1953 to September 1956, and with the Air Force from 
September 1957 to October 1965.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's claim was remanded to the RO in October 1999 to 
adjudicate the issue of the timeliness of the veteran's 
notice of disagreement (NOD) with the May 1996 RO decision.  
The veteran having submitted evidence of the timely mailing 
of the NOD, the RO issued a decision in December 1999 that 
the NOD was timely.  The Board agrees with that 
determination.  See 38 C.F.R. §§ 20.302, 20.305(a) (1999).  
Accordingly, the veteran's claim has been returned to the 
Board.

The Board also notes the veteran, in a statement received in 
July 1999, requested that his Travel Board hearing, scheduled 
for July 26, 1999, be canceled, and "have the appeal process 
continue."  Accordingly, the Board finds the veteran has 
withdrawn his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDING OF FACT

The veteran's claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and paranoid schizophrenia, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), as he is found 
to have presented a claim which is plausible and capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In that regard, a private physician statement dated 
in September 1997 contains an opinion that relates the 
veteran's currently diagnosed recurrent major depression 
disability with his active duty service, and the veteran, 
having been trained as a health care professional, has also 
related his current symptomatology to his active duty 
service.  See 38 C.F.R. § 3.303(d).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and paranoid schizophrenia, is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As noted above, the Board has found the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Having submitted a well grounded claim, VA has a duty 
to assist the veteran in its development.  See 38 U.S.C.A. 
§ 5107(b).  This duty has not yet been fully met, and this 
case, therefore, is not ready for appellate disposition for 
the reasons that follow.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including a psychosis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  For veteran's of wartime service and for peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness is inapplicable to those 
situations, however, where, as here, one of the determinative 
issues is not inservice incurrence of an injury or disease, 
but a causal relationship between that injury or disease and 
the veteran's current disability.  Kessel v. West, 13 Vet. 
App. 9, 20 (1999); see also, e.g., Winn v. Brown, 8 Vet. 
App. 510 (1996).

The veteran's service medical records (SMR's) contain a 
February 1957 report which shows the veteran was seen in the 
psychiatry clinic for preoccupation with self destruction and 
aggressive thoughts periodically.  An evaluation was 
requested, but there is no further evidence of that 
evaluation, and no diagnosis was shown.  A February 1958 
report contains a statement that the veteran was preoccupied 
with details, self destruction or aggressive destruction 
periodically, and that he was somewhat withdrawn with free 
floating anxiety.  The impression was anxiety and depression.  
Again, a psychiatry consultation was requested, but again, 
there is no evidence of that consultation.

January 1961 reports indicate the veteran was seen by the 
neuropsychiatric service; that a social service history had 
been completed; that the veteran would be "worked up"; that 
a request for transfer to a psychiatric service general 
hospital would be made; that the veteran was seen by a 
civilian psychiatric consultant; that arrangements had been 
made to transfer him to Travis Hospital; and that diagnoses 
of obsessive compulsive reaction, chronic, moderate, and rule 
out epilepsy, psychomotor, had been rendered.

A March 1961 hospitalization cover sheet report contains a 
diagnosis of schizoid personality, chronic, moderate, which 
was noted to be manifested by aloofness in interpersonal 
relations, nomadism, and obsessive ruminations as a method of 
handling anger.  Stress was noted to be minimal; 
predisposition was noted to be moderate; military impairment 
was noted to be minimal; the diagnosis was noted not to be in 
the line of duty, but existed prior to entry onto active 
duty; and was not permanently restricting.  A narrative 
summary attached to that report appears to indicate in 
several paragraphs that the veteran's problems began prior to 
his entry into service.  The veteran's diagnosis was said to 
be a character and behavior disorder, felt to be 
developmental in nature.  Other March through May 1961 
reports continue with explanations of his symptoms and 
treatment.

A March 1963 clinical record cover sheet contains diagnoses 
of maladjustment, situation, acute, manifested crying and 
loss of temper at work; stress, minimal; predisposition, 
moderate; compulsive personality; impairment, none at time of 
discharge; in the line of duty.  A January 1965 Statement 
from the Chief of the Neuropsychiatric Service, which noted 
the veteran's 1961 and 1963 hospitalizations, also noted the 
veteran's diagnoses of a personality pattern disturbance and 
situational maladjustment.

There are no further psychiatric reports contained in the 
veteran's SMR's after this date, and his August 1965 
separation physical examination report contains a notation 
that, upon clinical evaluation, he was found to be normal 
psychiatrically.

The Board notes that generally, congenital or developmental 
defects or conditions are not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  See 38 C.F.R. 
§ 3.303(c).  Additionally, 38 C.F.R. § 4.9 indicates that 
mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.

A pre-existing injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Also, if, during an individual's military service, 
superimposed disease or injury does occur, service connection 
may be warranted for the resultant disability.  See 
VAOPGCPREC 82-90 (July 1990).

The Board also notes the veteran's reported history in 
numerous private treatment records from 1992 through 1997 
that appears to indicate the veteran's mental problems 
preexisted his entry onto active duty.

In a statement dated in September 1997, the veteran's 
treating physician essentially proffered an opinion relating 
the veteran's currently diagnosed major depression with his 
symptoms during his active duty service.  

A January 1996 VA psychiatric examination report contains a 
diagnosis of major depression with psychosis, recurrent, but 
does not contain information that the examiner reviewed the 
claims file.  The report does not reflect whether the current 
psychiatric disorder was present in service or, if it 
preexisted service, whether it was aggravated during service.  

Accordingly, the Board finds that additional medical 
development, in the form of a new psychiatric examination is 
necessary to determine the veteran's current psychiatric 
disorder diagnoses and their relationship to any psychiatric 
disorder noted during service.  

The Board also notes the only mental treatment the veteran 
has reported receiving between his 1965 discharge from active 
duty and the earliest mental medical evidence of record, in 
1992, was at St. Vincent Psychiatric Hospital in St. Louis, 
Missouri, in August 1966.  The veteran however, reported that 
this hospital had closed, and that he had attempted, and 
failed, to find out where their records were, and to obtain 
them.  The Board notes that, where the veteran acknowledges 
that records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

The veteran also reported, during his January 1996 VA 
psychiatric examination, that he was receiving Social 
Security Disability benefits.  Those records, including any 
medical reports, are not in the claims file, and must be 
obtained.  VA's duty to assist after a well grounded claim 
has been submitted includes the acquisition of Social 
Security Administration records and the appropriate 
consideration and weighing of that evidence.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

The Board also notes that a February 1996 private treatment 
report contains notations indicating the veteran has had VA 
treatment.  There are no VA treatment reports in the claims 
file.  Thus, the veteran should be requested to confirm 
whether or not he has had VA treatment, so that all 
identified records may be obtained.  Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992); VAOPGCPREC 12-95; see also 
Henderson v. West, 11 Vet. App. 111, 112-13 (1998) (per 
curiam); Blount v. West, 11 Vet. App. 32, 33 (1998) (per 
curiam); Lynch v. Gober, 11 Vet. App. 22, 26-27 (1997).  The 
Court has also held, however, that the Bell constructive-
notice doctrine is not retroactive to VA adjudications 
occurring before Bell was handed down.  See Damrel v. Brown, 
6 Vet. App. 242, 246 (1994).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to indicate whether he has been 
treated for any psychiatric disorders at 
VA medical facilities.  Any records 
identified should be obtained.  If the 
search for any of these records is 
unsuccessful, the reason(s) therefor 
should be adequately documented in the 
claims file.

2.  The RO should also obtain and 
associate with the claims file all the 
veteran's records, including medical 
reports, from the Social Security 
Administration.  If the search for these 
records is unsuccessful, the reason(s) 
therefor should be adequately documented 
in the claims file.

3.  After completion of the above 
development, and any further development 
suggested by the newly received evidence, 
if any, and even if all searches for 
records were not successful, the veteran 
should be afforded a VA psychiatric 
examination by a psychiatrist, to 
determine the diagnosis (es) and etiology 
of any psychiatric disorder.  The claims 
folder, including the service medical 
records, and a copy of this remand must 
be made available to and reviewed by the 
psychiatrist prior to the examination. 
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

If any Axis I psychiatric disorder is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
was present during the veteran's active 
duty service or is related to that 
service.

If any Axis I psychiatric disorder is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
preexisted the veteran's entrance onto 
active duty in November 1953, and, if it 
is determined that the disorder 
preexisted the veteran's entry onto 
active duty, the examiner is to furnish 
the rationale and bases for such opinion 
and whether it is at least as likely as 
not that the disorder measurably and 
permanently worsened during the veteran's 
active duty service, and, if so, whether 
it is at least as likely as not that the 
worsening represented the natural 
progress of the disease.

4.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for an acquired psychiatric 
disorder, to include major depression and 
paranoid schizophrenia, on the basis of 
all evidence of record and all applicable 
statutes, regulations, and case law.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



